Case 1:18-cv-01432-AJT-TCB Document 26 Filed 07/03/19 Page 1 of 2 PageID# 175



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

KENNETH PRITCHARD,

                                  Plaintiff,

v.                                                   Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                  Defendant.

                               CERTIFICATE OF DISCOVERY

       I HEREBY CERTIFY that on July 3, 2019, Defendant Metropolitan Washington Airports

Authority served its Notice of Video Deposition of Plaintiff Kenneth Pritchard on all counsel of

record in this case. I will retain the original of these documents in my possession, without

alteration, until the case is concluded in this Court, the time for noting an appeal has expired, and

any appeal noted has been decided.

                                               Respectfully Submitted,

                                               FRIEDLANDER MISLER, PLLC

                                               /s/ Joseph W. Santini
                                               __________________________
                                               Joseph W. Santini, Esq., Va. Bar # 47377
                                               Lindsay A. Thompson, Va. Bar # 83175
                                               5335 Wisconsin Ave., NW, Suite 600
                                               Washington, DC 20015
                                               202-872-0800
                                               202-857-8343 (fax)
                                               jsantini@dclawfirm.com
                                               lathompson@dclawfirm.com

                                               Attorneys for Defendant Metropolitan Washington
                                               Airports Authority
Case 1:18-cv-01432-AJT-TCB Document 26 Filed 07/03/19 Page 2 of 2 PageID# 176



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on the 3rd day of July 2019, I sent the above Certificate of

Discovery via the Court’s ECF system, to:

              James M. Eisenmann, Esq.
              Nina Y. Ren, Esq.
              KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
              818 Connecticut Ave., NW, Suite 1000
              Washington, D.C. 20006

                                                  /s/ Joseph W. Santini
                                                  ______________________________
                                                  Joseph W. Santini




                                              2
